Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	The amendment filed on 02-23-2022 has been entered and considered.
Claims 1-19 are pending in this application.
Claims 1-19 remain rejected as discussed below.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.         Claims 12-19 are rejected under 35 U.S.C. 102 a1 as being anticipated by Saito et al (US 2012/0230308).
For claim 12, Saito discloses a first information processing device comprising: circuitry configured to (see at least Fig.13; at least apparatus 40): acquire environment information (see at least [0190]; use of sensors such as temperature sensor or 
For claim 13, Saito further discloses the query includes a command to process time-series data (see at least [0190] and/or [0193]; use of sensors to determine proximity such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor based on the received service query (command)).
For claim 14, Saito further discloses wherein the query includes information associated with mathematical processing to be executed for the time-series data; and 
For claim 15, Saito further discloses wherein the circuitry is further configured to: receive the query based on a public action frame of IEEE 802.11; and transmit the processing result based on a public action frame of IEEE 802.11 (see at least [0070]; use of public action frame of IEEE 802.11 in transmitting and receiving the signals).
For claim 16, Saito further discloses wherein the circuitry is further configured to: establish, based on the transmitted processing result, a Layer 2 link with between the first information processing device and the second information processing devices (see at least Fig.13, Step 370; channel established and/or [0071]; Wi-Fi direct and/or at least Fig.8 and/or [0171]; Group G).  
Claims 17 and 18 are rejected for same reasons as claim 12.
For claim 19, Saito discloses an information processing system comprising: a first information processing device (see at least Fig.13; at least apparatus 20); and a second information processing device configured to perform wireless communication (see at least Fig.13; at least apparatus 40), wherein the first information processing device includes first circuitry configured to: generate a query (see at least Fig.13, Step 320; service discovery query); transmit the query to the second information processing device (see at least Fig.13, Step 320; transmitting service discovery query); receive a processing result, from the second information processing device, based on the query (see at least Fig.13, S330 and/or S350; determining proximity and receiving the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Goldberg (US 2010/0056174).
For claim 1, Saito discloses a first information processing device comprising: a circuitry (see at least Fig.13; apparatus 20) configured to: generate a query (see at least Fig.13, Step 320; service discovery query); transmit the query (see at least Fig.13, Step 320; transmitting service discovery query) to each of a plurality of second information processing devices by wireless communication (see at least Fig.8; Group G and/or Fig.13, S320 and/or [0171]; determining proximity to create Group and establish connection to at least apparatuses 40-50), wherein each of the plurality of second information processing devices is different from the first information processing device 
For claim 2, Saito further discloses the query includes a command to process time-series data, and the time-series data is associated with each of the plurality of second information processing devices (see at least [0190] and/or [0193]; use of sensors to determine proximity such as brightness sensor by processing the rate of change of brightness (time-series data) obtained by the sensor compared to a threshold based on the service query).
For claim 3, Saito further discloses wherein the query includes information associated with mathematical processing to be executed for time-series data (see at least [0190] and/or [0193]; processing the rate of change (mathematical processing) of brightness (time-series data) obtained by the sensor compared to a threshold (mathematical processing) based on the service query).
For claim 4, Saito further discloses wherein the circuitry is further configured to: transmit the query based on a public action frame of IEEE 802.11; and receive the processing result based on the public action frame of IEEE 802.11 (see at least [0070]; use of public action frame of IEEE 802.11 in transmitting and receiving the signals).
For claim 5, Saito further discloses wherein the circuitry is further configured to: acquire environment information; generate time-series data based on the environment information; process the time-series data based on the query; and group the plurality of second information processing devices into the group based on a processing result of the processed time-series data (see at least [0190] and/or [0193]; use of sensors to 
For claim 6, Saito further discloses wherein the circuitry is further configured to: establish the Layer 2 link with the set of the second information processing devices of the plurality of second information processing devices (see at least Fig.13, Step 370; channel established and/or [0071]; Wi-Fi direct and/or Fig.8 and/or [0171]; Group G).

For claim 8, Saito further discloses wherein the physical event corresponds to at least one of a physical phenomenon of sound, a physical phenomenon of light, or a physical phenomenon of vibration (see at least [0200]; at least LED light).
For claim 9, Saito further discloses wherein the circuitry is further configured to: generate a grouping result based on similarity between time-series data of the set of the second information processing devices; and display the grouping result (see at least [0200]; display a screen showing connection completed (result) according to proximity (similarity/threshold)).
Claims 10-11 are rejected for same reasons as claim 1.
	Response to Argument
4.	Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in regard of the limitation of grouping the plurality of devices into a plurality of groups since the newly added reference, Goldberg, teaches that (see rejection above).  Moreover, the applicant is arguing that Saito does not disclose “receiving processing results based on the query”.  However, the examiner disagrees because the claimed “processing results” is broad and therefore Saito discloses in at least Fig.13, Step 350 the transmitting/receiving of the connection start signal (after the determination of proximity (S330 in Fig.13)), which reads on the claimed “processing results”, based on en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, it must be noted that "Claims are to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969)." 
5.	Applicant's arguments filed in regard of claim 12-19 have been fully considered but they are not persuasive.  The applicant is repeatedly arguing that Saito failed to teach “generate time-series data based on the acquired environment information; receive a query from a second information processing device by wireless communication; process the time-series data based on the query”.  However, the examiner disagrees because first of all, Saito discloses “generate time-series data based on the acquired environment information” in at least [0190] where it shows that the device(s) can include/use a plurality of sensors such as temperature sensor or brightness sensor (environment information), wherein the sensors such as brightness sensor processes/generates at least the rate of change of brightness (time-series data) ([0193]).  Second of all, Saito discloses “receive a query from a second information ).  Thus, Saito discloses all the argued claimed limitations.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467